Citation Nr: 1456054	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to July 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Louisville, Kentucky RO.  In June 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In May 2014, the Board remanded the matter for additional development.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from September 1967 to August 1968.

2.  Competent evidence establishes that the Veteran's to herbicides in service was among the causes of his squamous cell carcinoma of the tongue.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the tongue is warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought in the claim that is addressed on the merits, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   


                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military naval or air service and contracted an enumerated disease (manifested to a degree of 10 percent or more), such disease may be presumed to have been incurred in service.  Squamous cell carcinoma of the tongue is not among the enumerated diseases.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that the tongue/base of the tongue is part of the airway system and should be service connected as a respiratory cancer related to exposure to herbicides during service in Vietnam.  

The Veteran served in the Republic of Vietnam during the Vietnam Era (from September 1967 to August 1968) and is presumed to have been exposed to Agent Orange/herbicides therein.  

The Veteran's postservice treatment records show that invasive, well differentiated squamous cell carcinoma/verrucous carcinoma of the base of the tongue was diagnosed by biopsy in November 2010, and that he received treatment for such disease.  It is not in dispute that he has squamous cell carcinoma of the tongue, currently in remission.

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis of squamous cell carcinoma or involving the tongue.  Consequently, service connection for his tongue cancer on the basis that it became manifest in service and persisted is not warranted.

There is no likewise no evidence that the tongue cancer was manifested in the first postservice year.  Accordingly, service connection for the cancer on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112 likewise is not warranted.  And, as noted above, squamous cell carcinoma (as such) is not listed among the diseases in 38 C.F.R. § 3,309(e); accordingly, service connection on a presumptive basis as due to exposure to herbicides in service (under 38 U.S.C.A. § 1116) also is not warranted.

In light of the Veteran's contentions that his tongue cancer is a respiratory cancer the Board remanded this matter to secure an advisory medical opinion that definitively resolves: (a) whether the carcinoma at the base of the tongue is, or is not, a respiratory cancer, and (b) whether the tongue cancer may otherwise be related to service, including as due to exposure to herbicides therein.   

On June 2014 VA examination, the examiner outlined the Veteran's medical history, and specifically the history of his squamous cell carcinoma of the tongue.  The examiner noted that the Veteran's squamous cell carcinoma of the tongue was a cancer of the oral cavity/oropharynx in the mouth and upper respiratory tract and was not specifically a respiratory cancer.  The examiner explained that the base of the tongue, which consists of the posterior one-third of the tongue, is a part of the oropharynx, or the middle part of the throat; oral cavity and oropharyngeal cancers are cancers of the head and neck that are distinct from any respiratory cancers of the lung, bronchus, larynx, or trachea.  The examiner indicated that therefore the Veteran's cancer was not a respiratory cancer (warranting presumptive service connection under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, the examiner went on to note that there are multiple etiological factors for the development of squamous cell carcinoma of the tongue, and listed the following:  Older age, tobacco use, secondhand smoke exposure, alcohol consumption, genetic factors, human papillomavirus (HPV) infection, dietary/nutritional factors, dental/oral hygiene factors, and exposure to herbicides, to include Agent Orange (emphasis added).  Apparently because exposure to herbicides was only one of multiple risk factors for the disease (significant to varying degree, some greater than others, although with no explanation why exposure to herbicides was less significant), the examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's squamous cell carcinoma of the tongue was caused by or a result of exposure to herbicides, to include Agent Orange, alone (as compared with the other etiologies whose aggregate is more likely than not contributory.  The examiner went on to discuss some of the risk factors in greater detail, and again noted that the Veteran has presumptive herbicide/Agent Orange occupational or environmental toxin exposure during military service that is a risk factor for oral cancer.

Considering this opinion, the Board notes that the VA provider acknowledged that the Veteran's exposure to herbicides in service was indeed a factor that contributed (in the aggregate with other factors) to cause his cancer at the base of the tongue.  Notably, while the provider discussed in greater detail the significance of the other identified contributory factors for the disease, there was no such extensive regarding exposure to herbicides.  The Board finds that what is presented at this point is an adjudicatory matter.  In weighing the probative value of the various evidence, the Board is charged with resolving reasonable doubt, including regarding the etiology of a claimed disability, in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board finds it noteworthy that the June 2014 VA examiner's opinion is unequivocal in stating that the Veteran's exposure to herbicides in service was a risk factor for his development of squamous cell tongue cancer.  The Board finds no reason to question that medical conclusion.  Resolving reasonable doubt in the Veteran's favor, as required, the Board finds that it is reasonably shown that his exposure to herbicides in service was (along with other factors) a cause of his squamous cell tongue cancer, and that therefore service connection  for the Veteran's cancer of the tongue is warranted.   See 38 C.F.R. §§ 3.102, 3.303(d); see also Combee v. Brown; 34 F.3d at 1043 (Fed. Cir. 1994).


ORDER

Service connection for squamous cell carcinoma of the tongue is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


